DETAILED ACTION
This is in response to communication filed on 4/29/2022.
Status of Claims
Claims 1 – 9 and 11 are pending, of which claims 1, 9, and 11 are in independent form.

Drawings
In light of applicant’s amendments to the drawings, the examiner withdraws the previous objection to the drawings.

Specification
In light of applicant’s amendments to the specification, the examiner withdraws the previous objection to the specification.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims under 35 USC 112.

Claim Rejections - 35 USC § 103
In light of applicant’s response to the rejections under 35 USC 103, the examiner withdraws the previous rejections to the claims under 35 USC 103.  As in Applicant’s response, prior art Savry and Courousse are disqualified as prior art under 35 USC 102(b)(2)(C).

Allowable Subject Matter
Claims 1 – 9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of basic blocks of instructions including instructions to be protected, each time an instruction to be protected, constructing a new value of a signature from a value of the instruction to be protected and from a preceding value of the signature, the signature being a function of values of different instructions to be protected of the preceding basic block, calculating an expected value for a signature of the preceding basic block from a loaded initialization vector and using a preprogrammed function, comparing the constructed new value of the signature to the expected value, signaling a fault if the comparison shows non-correspondence, and the initialization vector is only contained in the next basic block, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20130129079 teaches using a cryptographic key and an initialization vector and using a block cipher to decrypt subsequent blocks.
U.S. Patent Applications 20190020680 and Patent 10771500 teach protecting against attacks by comparing a first vector with a reference vector.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184